      Case 6:19-cv-06767-EAW-MWP Document 26 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

IRON WORKERS DISTRICT COUNCIL OF
WESTERN NEW YORK AND VICINITY
WELFARE FUND by Suzanne Ranelli, as
Administrative Manager, et al.,
                                                                     DECISION & ORDER
                                  Plaintiffs,
                                                                     19-CV-6767W
                 v.

AMERICAN IRON & CRANE, INC., et al.,

                        Defendants.
_______________________________________



                 Plaintiffs have requested an extension of the Court-ordered deadlines for

mediation. (Docket # 12). By Order dated January 7, 2020, this Court ordered that the first

mediation session occur on or before March 31, 2020, and that mediation be completed by June

1, 2020.1 (Docket # 10). In their motion, plaintiffs argue that an extension of these deadlines is

warranted primarily because their fiduciary duties constrain their ability to resolve this matter

without first conducting a payroll audit. (Docket # 12-1 at ¶¶ 5-6). Defendants oppose the

motion, contending that plaintiffs have the ability to settle their claims and that mediation could

help to resolve any disputes concerning the scope of materials required to complete the audit.

(Docket # 16 at 3).

                 Months after the motion was filed, and following a telephone conference with the

Court to address discovery issues and the demanded audit, the parties confirmed that the payroll

audit has now been completed. (See, e.g., Docket ## 22, 25). Although additional unresolved


        1
           The Court also ordered that a mediator be selected by February 4, 2020. (Docket # 10). On February 5,
2020, plaintiffs filed a stipulation selecting Erika N.D. Stanat, Esq., as mediator. (Docket # 13).
      Case 6:19-cv-06767-EAW-MWP Document 26 Filed 09/08/20 Page 2 of 2




discovery disputes may require determination by the Court (see Docket # 25), the existence of

those disputes does not warrant a delay in mediation. Given that the audit has been conducted, I

conclude that any further delay of the mediation deadlines is unjustified, and plaintiffs’ motion

(Docket # 12) is DENIED.

               The mediation deadlines previously set by the Court have expired. Accordingly,

the amended scheduling order (Docket # 21) is hereby amended as follows: the initial mediation

session shall be held by no later than October 16, 2020 and the referral to mediation shall

terminate on December 7, 2020. All other dates contained in the amended scheduling order

shall remain unchanged.

IT IS SO ORDERED.




                                                                 s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       September 8, 2020




                                                 2
